Name: Council Decision of 16Ã November 2009 on a Community Position concerning participation in the Cariforum-EC Consultative Committee provided for by the Economic Partnership Agreement between the Cariforum States, of the one part, and the European Community and its Member States, of the other part, and on the selection of the representatives of organisations located in the EC Party
 Type: Decision
 Subject Matter: European construction;  labour law and labour relations;  EU institutions and European civil service;  European organisations;  economic geography;  cooperation policy;  politics and public safety
 Date Published: 2010-04-08

 8.4.2010 EN Official Journal of the European Union L 88/23 COUNCIL DECISION of 16 November 2009 on a Community Position concerning participation in the CARIFORUM-EC Consultative Committee provided for by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, and on the selection of the representatives of organisations located in the EC Party (2010/207/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Having consulted the European Economic and Social Committee, Whereas: (1) The Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (1) (hereinafter the Agreement), was signed on 15 October 2008, and has applied provisionally since 29 December 2008. (2) Article 232(2) of the Agreement provides for the Joint CARIFORUM-EC Council (hereinafter the Joint Council) to decide on the participation in the CARIFORUM-EC Consultative Committee (hereinafter the Committee), with a view to ensuring a broad representation of all interested parties. (3) It is crucial to ensure the rapid set up of the institutions provided for by the Agreement, and in particular the Committee, in the light of its role in monitoring the implementation of the Agreement. (4) An internal Community procedure should be established for the selection of representatives of organisations located in the EC Party. (5) The European Economic and Social Committee has expressed its willingness to assist in identifying and selecting European civil society organisations representatives, and to initially hold the Committee secretariat, HAS DECIDED AS FOLLOWS: Article 1 The position of the Community in view of the adoption of a Decision of the Joint Council leading to the selection of standing members of the Committee provided for by the Agreement shall be based on the draft decision of the Joint Council annexed to this Decision. Article 2 1. Representatives of the European organisations defined in Article 1.1(a) of the Annex shall be proposed by the European Economic and Social Committee in consultation and agreement with the Commission for approval by the CARIFORUM-EC Trade and Development Committee (hereinafter the Trade and Development Committee). The proposed representatives shall be three representatives of trade union organisations, three representatives of employers organisations, three representatives of organisations representing various social and economic interests, including farmers and consumers associations, and shall fulfil the requirements set out in Article.1 of the Annex. 2. There shall be four representatives of the European organisations defined in Article 1.1(c) of the Annex and two representatives of the European organisations defined in Article 1.1(b) of the Annex. The European Economic and Social Committee shall be asked to establish rosters of the organisations defined in Articles 1.1(b) and 1.1(c) of the Annex. This shall be effected by widely publicising a call for expression of interest to be included in such roster. In replying to such call, any interested organisation shall describe how it fulfils the requirements set out in Article 1 of the Annex. The rosters shall remain open for any organisation fulfilling the requirements of that provision to be included. The Commission shall verify that organisations seeking inclusion in the roster fulfil the requirements set out in Article 1 of the Annex. Where the Commission considers that an organisation having applied for inclusion in the roster does not fulfil such requirements, it shall inform the applicant organisation within two months of the date of application. 3. Organisations included in the rosters shall be kept informed of, and shall be able to participate as observers at their own cost in, the working of the Committee. 4. In the call for expression of interest, organisations shall also be invited to express an interest in one of their representatives to serve as a standing member of the Committee. The organisations included in the rosters shall be subsequently called to endorse the candidature of up to two standing representatives for the Committee, among those having expressed such interest and fulfilling the requirements set out in Article 1 of the Annex. The EC Party shall propose to the Trade and Development Committee as standing members for categories 1.1(b) and 1.1(c) those representatives having received more endorsements as long as the requirements of Article 1 of the Annex are respected. 5. A call for expression of interest to serve as standing members of the Committee shall be launched four months before the expiry of the mandate of the members serving in the Committee. The designation shall follow the same procedures set out in paragraph 4. Done at Brussels, 16 November 2009. For the Council The President C. MALMSTRÃ M (1) OJ L 289, 30.10.2008, p. 3. ANNEX DECISION No ¦/20.. OF THE JOINT CARIFORUM-EC COUNCIL set up by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part concerning participation in the CARIFORUM-EC Consultative Committee THE JOINT CARIFORUM-EC COUNCIL, Having regard to the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (hereinafter the Agreement), signed in Bridgetown, Barbados on 15 October 2008, and in particular Article 232(2) thereof, Whereas: In the light of the objectives laid down in Article 1 of the Agreement, and the commitment to its monitoring provided for in its Article 5, it is appropriate to set up expeditiously the CARIFORUM-EC Consultative Committee (hereinafter the Committee), HAS DECIDED AS FOLLOWS: Article 1 1. Participation in the Committee shall be made up of 40 standing members representing organisations of the civil society, 25 representing organisations located in the CARIFORUM States and 15 representing organisations located in the EC Part. Among each of these two groups there shall be at least two representatives from organisations representing respectively: (a) the social and economic partners; (b) the academic community, including independent research institutions, and (c) other non-governmental organisations, including development and environmental organisations. Standing members shall remain in office for two years, subject to renewal. Relevant expertise and broad geographical and sectoral representation shall be ensured. 2. For the purpose of this Decision, organisations of civil society shall mean associations, foundations and other private institutions which have a non-profit making aim of international utility and which are able to contribute expert information or advice in matters covered by the Agreement, or which represent important elements of public opinion concerned with matters covered by the Agreement. The requirement of a non-profit making aim may be waived in the case of academic institutions with specific expertise in matters covered by the Agreement. 3. An organisation shall be deemed to be located in the territory of either the CARIFORUM States or of the EC Party if such organisation has its principal place of activity and central management and control in the territory of the CARIFORUM States or the EC Party, as the case may be. Article 2 The CARIFORUM-EC Trade and Development Committee (hereinafter the Trade and Development Committee) shall expeditiously discuss and approve the list of standing members proposed by the CARIFORUM States and the EC Party respectively, and its renewals. Article 3 Any organisation fulfilling the requirements of Article 1(2) and 1(3) may attend the meetings of the Committee as an observer. The Trade and Development Committee shall approve annually the list of observers proposed by the CARIFORUM States and the EC Party respectively. The Committee may invite experts to contribute to its work. The modalities for participation of experts and observers shall be set out in the Rules of Procedure of the Committee. Article 4 The European Economic and Social Committee shall serve as the secretariat of the Committee for an initial period ending on 31 December 2010. Such period shall be automatically renewed unless the Parties or the European Economic and Social Committee disagree and provide prior and reasonable advance notification. Article 5 Financing arrangements shall be established by the Trade and Development Committee. Only standing members of the Committee may receive financial assistance for the discharge of their duties within the Committee. Article 6 This Decision shall enter into force on ¦ Done at ¦